Citation Nr: 1742830	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, to include as secondary to exposure to asbestos or herbicides based on substitution of the appellant.  

2.  Entitlement to service connection for colon cancer, to include as secondary to exposure to asbestos or herbicides based on substitution of the appellant.  

3.  Entitlement to service connection for liver cancer, to include as secondary to exposure to asbestos or herbicides based on substitution of the appellant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.  He died in November 2013, and the appellant is his surviving spouse and the substitute-claimant in this appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The claims file was subsequently transferred to the RO in Sioux Falls, South Dakota.  During the pendency of the appeal, the Veteran died.  The Board issued a January 2014 dismissal of the claims perfected at the time of his death.  

In November 2012, the Veteran testified in a personal hearing before a Decision Review Officer (DRO) at the RO in Des Moines, Iowa.  A transcript of the hearing has been associated with the claims file.

The Veteran requested a video conference hearing before the Board in his February 2013 substantive appeal.  He was subsequently scheduled for his requested Board hearing in September 2013.  However, prior to the hearing in September 2013, the Veteran withdrew his hearing request due to illness.  As the Veteran did not make any additional requests for a hearing, the Board finds that his hearing request has been permanently withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  

This claim was previously before the Board in July 2015, at which time it was remanded for additional development. 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  In the July 2015 remand, the Board requested for an examiner to determine whether it was at least as likely as not that the Veteran's seizure disorder was related to service, to include herbicide exposure or asbestos exposure.  The examiner was also asked to determine whether it was at least ask likely than not that the Veteran's colon cancer and liver cancer were related to herbicide exposure.  The Board asked what the likelihood was that these disabilities were related herbicide exposure given the Veteran's medical history, family history, and risk factors.  The August 2015 medical opinion indicated that neither asbestosis, asbestos related lung disease, asbestos exposure nor herbicide exposure were among the risk factors for seizures, liver cancer, and colon cancer.  The examiner, however, did not address the September 1980 VA examination that indicated that the Veteran's seizures were possibly due to chemical exposure.  Furthermore, the August 2015 examiner did not address the appellant's credible testimony from the November 2012 Decision Review Officer (DRO) hearing that the Veteran was experiencing seizures since June 1970, less than a year after his discharge from service.  

As the above issues bring into question the adequacy of the opinion with respect to the Veteran's seizure disorder, they also call into question whether the liver and colon cancer disabilities were adequately researched and considered.  Accordingly, the Board finds that remand is again necessary to afford the Veteran new medical opinions that address the questions raised in the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1. Arrange for the claims file, and a copy of this remand, to be made available to a neurologist for review and a medical opinion on whether the Veteran's seizure disorder is related to service, to include herbicide exposure or asbestos exposure.  The examiner is requested to address the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's seizure disorder had its onset in service or within one year of discharge from service.  The examiner is advised that the Veteran and the appellant provided testimony at a November 2012 DRO hearing that the Veteran began experiencing seizure-like symptoms in 1970.

b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's seizure disorder is related to herbicide exposure during his military service.  The examiner is advised that the Veteran is presumed to have been exposed to herbicides during his service.

c)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's seizure disorder is related to asbestos exposure during his military service.  The examiner is advised that the Veteran is presumed to have been exposed to asbestos during his service.  

The neurologist must provide a supporting rationale for all opinions and conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

2.  Arrange for the claims file, and a copy of this remand, be made available to a specialist in oncology for review and a medical opinion on whether the Veteran's colon and liver cancer is related to herbicide and/or asbestos exposure.  The examiner is requested to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's colon and liver cancer is related to herbicide and/or asbestos exposure during his military service.  The examiner is advised that the Veteran is presumed to have been exposed to herbicides and asbestos during his service.  

The examiner must provide a supporting rationale for all opinions and conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the appellant and her representative should be furnished with a supplemental statement of the case, given the opportunity to respond thereto, and the case should then be returned to the Board for further appellate consideration, if in order

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


